Case 3:20-cr-00051-KAD Document 44 Filed 03/16/20 Page 1 of 1

AO 442 (Rev, LI/11) Arvest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Connecticut

United States of America

 

v. )
Stanley Pierre ) Case No, 3:20-cr-00051-KAD-
)
)
) f hes
) A teat
—- PAGODA wo eR ees
Defendant Te mcr TA ea ABU AE
aPa pao Ms Sy may Cory as

ARREST WARRANT 89.0.0 joo (omen gue

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Stanley Pierre
who is accused of an offense or violation based on the following document filed with the court:

 

 

& Indictment © Superseding Indictment © Information (1 Superseding Information © Complaint

C Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1956(Conspiracy to Commit Money Laundering); and
18 U.S.C. § 1957(Money Laundering)

Date: 03/11/2020 JC

 

Issuing officer's signature

City and state: New Haven, Connecticut _ A. Caffrey, Deputy Clerk
Printed name and title

 

 

 

Return

 

 

This warrant was received on LA fe <> _____, and the person was arrested on (date) She J CL
al (city and state) tote fherbhe,

Date: osfhe 2 Le. < SE BLE

Artasting off icer's signature

C y se if Gost SSeciq| Be ent

Printed naihe ar and title

 

 
